Ford, Judge:
The suit listed above challenges the action of the collector of customs in classifying certain machines and parts under paragraph 353 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 13% per centum ad valorem as articles having as an essential feature an electrical element or device, not specially provided for. The above suit has been submitted on a written stipulation as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise marked “A” and checked HG (Examiner’s Initials) by Examiner II. Golub (Examiner’s Name) on the invoices covered by the protest enumerated above, assessed for duty at 13%% ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739, as articles having as an essential feature an electrical element or device, not specially provided for, consists of Cambio Debarkers and parts thereof the same in all material respects as the merchandise the subject of Soderhamn Machine Mfg. Co. v. United States, Abs. 69205, wherein said merchandise was held to be properly dutiable at 11%% ad valorem under paragraph 372, as modified by T.D. 54108, as machines, unfinished, not specially provided for, and parts thereof.
IT IS FURTHER STIPULATED AND AGREED that the items herein claimed to be parts are dedicated to use on Cambio Debarker machines.
IT IS FURTHER STIPULATED AND AGREED that the record in Abs. 69205 be incorporated with the record in these cases and that the protest be submitted on this stipulation, said protest being limited to the merchandise marked “A”, and to the claim that the *458merchandise marked “A”, as aforesaid, is dutiable at 11%% ad valorem under paragraph 372, Tariff Act of 1930, as modified by T.D. 54108.
Upon the established facts as stipulated and following the authority cited, we find and hold the items of merchandise, marked “A” and initialed TIG on the invoice by Examiner H. Golub, to be properly dutiable at the rate of 11% per centum ad valorem under paragraph 372 of the Tariff Act of 1930, as modified, supra, as machines, unfinished, not specially provided for, and parts thereof.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.